Citation Nr: 1734736	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected disabilities or as the result of an undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from October 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2015, the Board reopened the claim of entitlement to service connection for a left knee disorder and remanded the issues of entitlement to service connection for a sleep disorder and a left knee disorder for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a claimant.  An October 2015 VA medical opinion report reflects that the VA examiner opined that the degenerative joint disease of the left knee is at least as likely as not permanently aggravated or a result of obesity, aging, and general wear and tear.  The Veteran has presented evidence that his obesity is associated with service-connected disabilities.  See December 2016 medical nexus opinion.  Obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  VAOPGCPREC 1-2017 (Jan 6, 2017).  Therefore, the Board will consider whether the left knee disorder is secondary to service-connected disabilities and the issues are as stated on the first page of this decision.

The VA General Counsel opinion states that obesity is not a disease for service connection purposes.  VAOPGCPREC 1-2017 at 1.  Nonetheless, obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  Id. at 2.  To grant service connection, the adjudicators would have to resolve the following issues:  (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability for which a veteran is seeking service connection; and (3) whether the current disability for which a veteran is seeking service connection would not have occurred but for the obesity caused by the service-connected disability.  Id. at 9-10.

In this case, the medical evidence shows that the sleep apnea was caused by obesity.  See, e.g., the October 2015 VA medical opinion report at 12.  The Veteran has presented evidence that his obesity is associated with service-connected disabilities.  See December 2016 medical nexus opinion.  Similarly, the October 2015 VA medical opinion report reflects that the VA examiner opined that the degenerative joint disease of the left knee is at least as likely as not permanently aggravated or a result of obesity, aging, and general wear and tear.  Therefore, a VA examination is necessary to determine whether the obesity is related to service-connected disabilities and whether the left knee disorder is related to obesity.

As the claims are being remanded for other reasons, the AOJ should obtain any additional records from the Eastern Oklahoma VA Health Care System from March 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his claims on appeal and obtain any identified records.  Regardless of his response, obtain all records from the Eastern Oklahoma VA Health Care System from March 2016 to the present.

2.  After the development in 1 is completed, the AOJ should arrange for an evaluation of the Veteran to determine the nature and likely etiology of his obesity and left knee disorder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on claims file review and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that the service-connected chronic right shoulder strain or bilateral numbness of the legs caused the Veteran to become obese, to include as due to any lack of exercise resulting from those service-connected disabilities.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that the service-connected PTSD caused the Veteran to become obese, to include as due to any lack of exercise, any metabolic changes, or eating high-calorie food due to PTSD, or taking psychotropic medications to include fluoxetine, trazadone, and bupropion.

(c)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing the degenerative joint disease of the left knee.
(d)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have degenerative joint disease of the left knee if he were not obese.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the RO must undertake any additional necessary development and readjudicate the issues on appeal with consideration of secondary service connection as applicable and consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




